Citation Nr: 0203244	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-20-002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

(The issue of entitlement to service connection for 
schizophrenia on the merits will be considered in a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel. 


INTRODUCTION

The veteran had active service from October 1972 to July 
1974.  

Service connection for schizophrenia was originally denied by 
the RO in an unappealed rating decision of August 1986.  In a 
decision of June 1992 the Board of Veterans Appeals (Board) 
found that new and material evidence had been submitted to 
reopen the veteran's claim for service connection.  Following 
a remand to the RO, the Board denied service connection for 
schizophrenia in a July 1995 decision.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
which affirmed the Board's decision in January 1997.  

This case now comes before the Board from a September 1999 
rating decision by the RO that found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for schizophrenia.  In September 2001 
the veteran appeared and gave testimony at a hearing before a 
member of the Board in Washington, D.C.  A transcript of that 
hearing is in the claims folder.  The Member who conducted 
the September 2001 hearing subsequently left the Board. The 
veteran was informed of this development in a December 2001 
letter and was also informed of his right to offer testimony 
at an additional Board hearing if he so desired.  In January 
2002, the veteran responded that he did not desire another 
Board hearing.  

In view of the decision below, the Board is undertaking 
additional development on the claim of entitlement to service 
connection for schizophrenia pursuant to authority granted by 
67 Fed. Reg. 3009, 3104 (January 23, 2002) (to be codified at 
38 C.F.R.§ 19.9(a)(2).
 
FINDINGS OF FACT

1. The Board last denied service connection for schizophrenia 
in July 1995.  

2. Evidence submitted since the July 1995 Board decision, 
including a medical opinion linking current schizophrenia 
to service, was not previously of record, is not 
cumulative, and must be considered in order reach an 
equitable decision on the merits.  


CONCLUSION OF LAW

1. The July 1995 Board decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001).  

2. Additional evidence received subsequent to the July 1995 
Board decision is new and material; the veteran's claim 
for service connection for schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).  The VCAA 
eliminated the well-grounded requirement and modified VA's 
duties to notify claimants of the evidence needed to 
substantiate their claims, and assist them in obtaining such 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).  The 
provisions of this law are "potentially applicable to all 
claims pending on the date of the VCAA's enactment."  
Holliday v. Principi, 14 Vet. App. 280, 290 (2001).

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The implementing regulations are 
also generally applicable to claims pending on the date of 
enactment of the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The regulations with respect to VA's duty to assist in cases 
of claims to reopen a final decision are only applicable to 
such claims received on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The amended provisions of 
38 C.F.R. § 3.156(a) redefining the term "material 
evidence" are also inapplicable to claims to reopen received 
prior to August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim to reopen.  


I.  Factual Basis 

The evidence that was of record at the time of the Board's 
prior denial of service connection for schizophrenia in July 
1995 may be briefly summarized.  The service medical records 
revealed treatment in October 1973 for complaints that 
included nervousness, shakiness, sleeping difficulties, and 
worries about his mother.  The impression was anxiety with 
mild depression.  The veteran was prescribed Librium.  After 
a subsequent period of observation and evaluation to 
determine his qualifications for conscientious objector 
status, it was noted that the veteran suffered from no severe 
mental or emotional illness.  A diagnosis was rendered of 
inadequate personality, severe, existing prior to service.  
It was recommended that the veteran be discharged from 
service due to unsuitability on the basis of a character 
disorder.  The veteran's June 1974 examination prior to 
service discharge noted normal psychiatric findings.  

On a VA physical examination in September 1975 there was a 
notation of depression.  Normal insight and orientation were 
reported.  No psychiatric diagnosis was rendered.  No 
abnormal psychiatric findings were reported on a November 
1976 VA physical examination.  

In an August 1977 letter, Peter A Moskovitz, M.D., reported 
that during an evaluation for back problems the veteran 
appeared depressed and angry, which could be consistent with 
a debilitating and discomforting illness of a year and a half 
duration.  In a letter dated in December 1978, this physician 
reported that the veteran had been referred to a psychiatric 
hospital and had received a diagnosis of schizoid paranoid 
reaction.  

An outpatient clinical record from a psychiatric hospital 
dated in December 1978 indicated that the veteran reported 
signs and symptoms of delusions and suicidal ideation since 
1976.  In a discharge note of April 1982 it was reported that 
the veteran came to the facility in 1978 because he was under 
a lot of pressure.  Reference was made to marital problems 
and a borderline personality disorder.  At the time of 
discharge from outpatient treatment it was reported that the 
veteran showed no evidence of major mental illness.  

The veteran was hospitalized at a VA medical facility in May 
1986 with symptoms that included hearing voices since the 
previous December.  It was reported that he had been treated 
in 1979, and had received a diagnosis of schizophrenia.  At 
the time of discharge from the current hospitalization the 
diagnoses were schizophreniform reaction and alcohol abuse in 
remission.  

After a VA psychiatric examination conducted in July 1986, 
the final diagnoses were alcohol dependence, in remission, 
from history; schizophreniform disorder, in remission; and 
atypical personality disorder.  

In a June 1988 letter, Stephen Rojcewicz, M.D., reported that 
the veteran had symptoms of a borderline personality 
disorder, which were similar to schizophrenia.  He also said 
that it was quite common for those with a borderline 
personality disorder to have acute episodes of psychosis 
identical to the symptoms of schizophrenia.  

In August 1988, Phyllis A. Appel, M.D., reported that the 
veteran had been receiving treatment through a county health 
department since July 1986, and that his current diagnosis 
was paranoid schizophrenia.  

Also in August 1988, Lawrence A. Brain, M.D., reported that 
he had evaluated the veteran at the request of a workers 
compensation program.  Following evaluations conducted in 
January and February 1986, the diagnoses were paranoid 
schizophrenia and alcoholism.

At a hearing held at the Board in January 1990, the veteran 
testified that he first began having psychiatric problems in 
1973, and first began hearing voices in approximately 1977 or 
1978.

In a February 1991 letter a VA psychiatrist reported that the 
veteran had a diagnosis of paranoid schizophrenia.  He also 
said that the veteran had had impaired mental health since 
1973.  In a subsequent statement this physician reported that 
the onset of the veteran's symptoms to 1973 when the veteran 
reported he had an intense religious conflict and 
hallucinations.  It was also reported that the veteran 
reported that he had had a full field visual hallucination 
and other hallucinatory images.  

The evidence associated with the record since the July 1995 
Board decision that denied service connection for 
schizophrenia includes November 1992 clinical record from a 
private physician in which it was noted that the veteran's 
chronic schizophrenia symptoms made it impossible to tolerate 
the social environment in a homeless shelter.  

A May 1998 clinical note signed by a VA physician stated that 
the veteran had been his patient since 1997, at which time 
the veteran was severely psychotic.  He said that the veteran 
reported an inservice psychotic episode although his 
psychotic symptoms were not reported to medical personnel at 
that time.  In particular, the veteran reported that he saw 
an angel in 1973 and he also reported an episode during 1974 
in which he believed that external forces were causing boils 
on his scalp by electrical means.  The doctor said that he 
believed that the veteran's schizophrenia had its onset when 
he first experienced psychotic symptoms during service.  

Additional VA clinical records reflect treatment in the late 
1990s for psychiatric symptoms and problems with substance 
abuse.  

During the veteran's September 2001 Board hearing he said 
that he first received post-service treatment for his 
psychiatric disorder in 1978, but had been experiencing 
psychiatric symptoms since 1974.  The veteran's mother 
testified that she knew the veteran was not thinking or 
feeling in a normal manner when he returned home from 
service, and she had recommended that he see a doctor.


II. Legal Analysis  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
November 1996.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991 & Supp. 2001).  A psychosis 
may be presumed to have been incurred during service if 
manifested to a degree of 10 percent or more within one year 
following the date of separation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2001; 38 C.F.R. §§ 3.307, 3.309 
(2001).  Service connection may be granted for disease 
diagnosed after service providing the evidence establishes 
that it was incurred during service.  38 C.F.R. § 3.303(d) 
(2001).

The basis for the denial of service connection for 
schizophrenia by the Board in July 1995 was, essentially, 
that the evidence did not show that schizophrenia was present 
during service or within one year of the veteran's discharge 
from service in July 1974.  The evidence associated with the 
claims folder since that Board decision includes a May 1998 
statement from a VA physician in which he opines, based on a 
history of symptoms narrated by the veteran, that the 
veteran's currently diagnosed schizophrenia had its onset 
during the veteran's military service.  This is the first 
medical opinion specifically relating current schizophrenia 
to service.  

The VA doctor's opinion is clearly new because it was not of 
record at the time of the July 1995 Board decision that 
denied service connection for schizophrenia and is not 
cumulative of evidence then of record.  This evidence is also 
material because it is of such significance that it must be 
considered in order to fairly adjudicate the veteran's claim 
for service connection for schizophrenia.  Thus, new and 
material evidence has been submitted and the veteran's claim 
for service connection for schizophrenia is reopened.  


ORDER

New and material evidence having been received, the veteran's 
application to reopen his claim for service connection for 
schizophrenia is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

